Exhibit 23.1 Weinberg & Baer LLC 115 Sudbrook Lane, Baltimore, MD 21208 Phone (410) 702-5660 Mr. Mordechay David, President and Director Winecom, Inc. 2 Duchifat Street, Kibbutz Dovrat, D.N Emek Yezreel 19325 Israel Dear Mr. David: CONSENT OF INDEPENDENT AUDITOR We consent to the incorporation in the Registration Statement of Winecom Inc. on amended Form S-1 of our report on the financial statements of the Company as its registered independent auditor dated May 23, 2010, as of and for the periods ended April 30, 2010, April 30, 2009, December 31, 2009 and December 31, 2008 and from inception (July 1, 2008) through April 30, 2010. We further consent to the reference to our firm in the section on Experts. Respectfully submitted, /s/ Weinberg & Baer LLC Weinberg & Baer LLC Baltimore, Maryland September 13, 2010
